Citation Nr: 0527288	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for residuals of a 
corneal abrasion, claimed as an injury to the eyes.  

4.  Entitlement to service connection for chronic residuals 
of an upper back/neck disorder.  

5.  Entitlement to service connection for chronic shin 
splints due foot problems.

6.  Entitlement to service connection for chronic allergies.  

7.  Entitlement to service connection for chronic joint pain 
of the hands, bilaterally.  

8.  Entitlement to service connection for a chronic 
disability of the knees, bilaterally.  

9.  Entitlement to service connection for a chronic 
disability of the elbows, bilaterally.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1987 to February 
1995.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
the hearing has been associated with the claims file.  

The issues of entitlement to service connection for chronic 
residuals of an upper back/neck disorder, chronic shin 
splints due foot problems, chronic allergies, chronic joint 
pain of the hands, bilaterally, chronic disability of the 
knees, bilaterally, chronic disability of the elbows, 
bilaterally, and residuals of a corneal abrasion are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is attributable to service.  

2.  The appellant does not have a hearing loss disability.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the March 
2004 notice, the January 2005 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual Background

Records of treatment, dated in September 1984, note 
complaints of left eye trauma.  The left eye was noted to 
have been fingered while playing.  The assessment was corneal 
abrasion.  

A September 1986 entrance examination report shows the ears, 
drums, eyes, pupils and ocular motility were normal.  The 
appellant underwent an audiological evaluation in September 
1986.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
5
5
LEFT
10
5
15
10
0

A flight physical examination report notes myopia exceeded 
the limits and that he did not meet vision standards.  

The appellant underwent an audiological evaluation in July 
1988.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
15
LEFT
10
10
15
25
15

A hearing loss profile was noted to be "H1."  The report 
notes that he was routinely exposed to hazardous noise.  

The appellant underwent an audiological evaluation in May 
1989.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
10
0
LEFT
5
10
20
5
20

The appellant underwent an audiological evaluation in March 
1990.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
10
LEFT
10
10
20
20
15

A July 1990 report of examination shows the ears and drums 
were normal.  On the accompanying medical history he denied 
having or having had hearing loss, and eye trouble.  

The appellant underwent an audiological evaluation on 
December 12, 1994.  The pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
10
LEFT
10
10
20
20
20

The appellant underwent an audiological evaluation on 
December 13, 1994.  The pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
5
LEFT
10
15
20
25
25

The appellant underwent an audiological evaluation on 
December 21, 1994.  The pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
10
LEFT
10
15
25
2
25

The appellant underwent an audiological evaluation on 
December 28, 1994.  The pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
10
10
15
20
5

An audiological referral record, dated December 27, 1994, 
notes the appellant demonstrated progressive hearing deficit 
by audiogram.  Examination was unremarkable.  The provisional 
diagnosis was hearing deficit, progressive.  The audilogical 
evaluation report notes the appellant had been referred for 
significant threshold shift (STS) since a 1986 physical.  No 
subjective complaints were noted.  Intermittent tinnitus in 
both ears was noted.  The assessment was normal hearing 
sensitivity with excellent word recognition.  STS was noted 
to have been present since 1986 baseline, in both ears.  The 
assessment was normal hearing and sensitivity with excellent 
word recognition.  The December 1994 separation examination 
report shows the eyes, pupils, and ocular motility were 
normal.  Ophthalmoscopic examination was normal.  A hearing 
deficit, with no findings was noted.  On audiological 
evaluation, the pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
10
LEFT
10
15
25
25
25

The diagnosis was hearing deficit.  

On VA examination in September 2001, hearing was normal.  
Very mild tinnitus was noted.  The examiner stated that since 
the appellant had normal hearing and no evidence of damage to 
the ears, he did not think that he had any tinnitus related 
to in-service noise exposure.  

The appellant underwent a VA audiological evaluation in 
September 2001.  The examination report reflects complaint of 
a slight decrease in hearing with periodic tinnitus and 
history of noise exposure during service.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
10
10
15
10
15

The onset of bilateral tinnitus was noted to in 1998 with 
acoustic trauma.  The assessment was normal hearing, 
bilaterally, with periodic, mild tinnitus.  

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Tinnitus

Initially, the Board notes that any defect in regard to VCAA 
is harmless as the claim is herein granted.

Both VA examiners diagnosed tinnitus.  While one examiner 
stated that tinnitus was not related to noise exposure during 
service, and other noted an onset of tinnitus in 1998, 
neither examiner reviewed the claims file, including the 
service medical records, and thus, the opinions in regard to 
whether tinnitus is related to service are of diminished 
probative value.  The Board's review of the service medical 
records clearly reflects the appellant was routinely exposed 
to hazardous noise and complained of tinnitus at separation 
in December 1994.  The Board is unable to disassociate the 
in-service complaints of tinnitus with post service tinnitus.  
The evidence is in support of the claim of entitlement to 
service connection for tinnitus. Consequently, the benefits 
sought on appeal are granted.

Hearing Loss Disability

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  

The issue before the Board is whether the appellant has a 
hearing loss disability due to disease or injury during 
service or whether an organic disease of the nervous system 
was manifested to a compensable degree within one year of 
separation.  It is not necessary that the appellant have a 
hearing loss disability during service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  It is necessary, 
however, to establish a nexus between current disability and 
service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  In 
this case, there is no evidence of a hearing loss disability 
during service or organic disease of the nervous system to a 
compensable degree within one year of separation.  It is 
clear that some abnormalities are recorded in recorded in 
July 1988 and December 1994.  See Hensley, supra.  

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  Service medical records 
reflect left ear pure tone threshold at 3000 Hertz was 25 in 
July 1988, and at 2000, 3000, and 4000 Hertz was 25 in 
December 1994.  Such findings, however, do not constitute a 
hearing loss disability for VA compensation purposes.  38 
C.F.R. § 3.385.  Post service the appellant has normal 
hearing in each ear.  All relevant frequencies are better 
than 25 and speech recognition scores are 100 percent 
correct.  

Based upon the evidence of record, including all of the 
audiometric examinations and the VA medical opinion, it must 
be concluded that the in-service abnormal findings were acute 
and transitory, and not indicative of a chronic ear process 
that produced subsequent disability.  Rather, the probative 
evidence establishes that the appellant has normal hearing in 
each ear.  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence that a hearing loss 
disability is related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  


ORDER

Service connection for bilateral tinnitus is granted.

Service connection for a hearing loss disability is denied.  


REMAND

A November 1982 report of examination notes flat feet.  A 
July 1983 record of treatment reflects complaints of left 
ring finger pain.  The record notes he had had a jamming 
injury that month.  X-ray examination was noted to show a 
fracture to the 2nd phalnageal joint of the left ring finger.  
He also complained of right anterior tibia pain.  Pes planus 
was noted.  The assessment was stress reaction to the tibia.  
Nasal trauma was noted in November 1983.  A record of 
treatment, dated in December 1983, reflects complaints of 
numbness in the left arm.  

Records of treatment, dated in June 1984, note complaints of 
left-sided neck pain.  The record notes the appellant had 
sustained a whiplash injury when he was hit from behind while 
he was in parked car.  The diagnoses were cervical strain, 
cervical muscle strain/ligament sprain.  In addition, the 
appellant stated he had twisted his right knee at West Point.  
On examination, mild puffiness in the peripatellar and mild 
laxity of the anterior cruciate ligament were noted.  The 
assessment was Grade I medial collateral ligament sprain of 
the right knee.  The impression of x-ray examination of the 
cervical spine was no evidence of fracture, no evidence of 
disc herniation, but may be some muscular dysfunction.  The 
assessments in July 1984 were cervical strain of the c-spine, 
and c-spine soft tissue injury with mild occipital neuralgia, 
and resolving cervical strain.  A November 1984 record of 
treatment notes he had swollen nasal turbinites.  The 
assessment was upper respiratory congestion.  

In an April 1985, the appellant noted that he had a neck 
injury and had completed boxing and wrestling with no 
problems, and that he had had an elbow injury while boxing, 
and still had some pain with prolonged pressure and that he 
was unable to do push up.  The impression in November 1985 
was Eustachian tube dysfunction.  A December 1985 record of 
treatment notes an assessment of bilateral serous otitis 
media.  

A September 1986 examination report shows the ears, sinuses, 
drums, eyes, ophthalmoscope, pupils ocular motility, vascular 
system, feet, upper extremities, lower extremities, and spine 
and musculoskeletal system were normal.  A September 1986 
medical history, he denied having or having had, swollen or 
painful joints, eye trouble, ear nose or throat trouble, 
hearing loss, sinusitis, hay severe, cramps in his legs, foot 
trouble, and recurrent back pain.  A September 1987 record of 
treatment notes complaints of an abrasion to the right knee, 
sustained during rifle drills.  The pain was noted to be 
located about the costochondral joints.  A 3 cm abrasion to 
the right proximal 1/3 tibia was noted.  The assessment was 
muscle pain and right knee abrasion.  Degenerative joint 
disease of the right knee was noted.  He denied allergies.  
An April 1988 audiological audiogram report notes he was 
routinely exposed to hazardous noise.  A February 1989 record 
of treatment notes complaints of left knee pain.  A history 
of a twisting knee injury several weeks earlier was noted.  
The assessment was tendonitis.  An April 1990 record of 
treatment reflects complaints of a sore throat.  He indicated 
he could hear in both ears.  

On a July 1990 accompanying medical history he denied having 
or having had hearing loss, swollen or painful joints, ear 
nose or throat trouble, sinusitis, hay fever, cramps in his 
legs, and recurrent back pain.  He noted a motor vehicle 
accident in 1984 with a neck injury.  No current problems 
were noted to exist from the injury.  

A January 1993 record of treatment noted the appellant had 
asymptomatic feet.  No history of treatment, problems, 
corrective shoes or braces was noted.  Flexible pes planus, 
bilaterally was noted.  No degenerative changes were noted.  
Pronation was noted.  

In May 1994, the assessment was nonallergic, plus 
questionable allergic rhinitis.  Records, dated in December 
1994, note complaints of chronic nasal congestion.  A history 
of multiple allergies was noted but the problem was noted to 
not be seasonal.  The provisional diagnosis was rule out 
sinusitis.  On examination, the assessment was allergic 
rhinitis.  The December 1994 separation examination report 
shows the nose, upper extremities, feet, lower extremities, 
and spine and musculoskeletal system were normal.  

A private record of treatment, dated in July 2003, notes 
complaints of shin splints since 1984, and reference to pain 
in the lateral tibia.  The assessments were chronic shin 
splints and questionable bursitis under the shoulder blade or 
neck pathology from previous motor vehicle accident.  Pain 
down the arm was noted. 

An April 2004 private record of treatment reflects complaints 
of upper back pain.  The appellant noted it may have started 
Christmas Eve.  The assessment was low back pain, probable 
musculoskeletal.  Examination of the sinuses revealed nasal 
congestion and facial pain, and epistaxis and change in smell 
were noted.  There is insufficient evidence to determine 
whether any eye disorder is related to service.  38 C.F.R. 
§ 3.326.  

In regard to the issue of service connection for residuals of 
a corneal abrasion, the Board notes the records reflect that 
the appellant had a corneal abrasion in 1984.  There is 
insufficient evidence to determine whether the appellant has 
residuals of an eye abrasion related to service.  38 C.F.R. 
§ 3.326.  

The AOJ has recognized service only as of May 1987.  In view 
of service medical records predating 1987 and the appellant's 
report of service since 1983, prior service should be 
verified.  38 C.F.R. § 3.6(b)(4).  

The appellant is advised that failure to report for VA 
examination may result in denial of the claim.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

1.  The AOJ should verify any period of 
service prior to May 1987.  

2.  The AOJ should schedule the 
appellant for a VA examination.  The 
examiner should review the claims file.  
The examiner should respond to the 
following:  1) Identify any disorders of 
the upper or lower extremities, 
including the feet and hands.  2) Is 
there any underlying periarticular 
pathology in association with the 
appellant's back pain?  If so, was it 
incurred in or aggravated by active 
duty?  5) Is any sinus or allergic 
condition related to service?  

3.  The AOJ should schedule the 
appellant for an eye examination.  The 
examiner should respond to the 
following:  1) Does the appellant have 
residuals of a corneal abrasion?  2) Was 
there a corneal abrasion or residuals at 
service entrance?  3) What are the 
current diagnoses in regard to the eyes?  
4) Are the identified eye disorders 
considered refractive error or diseases 
or injuries?  5) If a current disease or 
injury, were in-service manifestations 
considered a disease or injury?  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


